The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 12, 2014

                                      No. 04-13-00238-CR

                                      Ricardo PEDRAZA,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 49th Judicial District Court, Webb County, Texas
                              Trial Court No. 2012CRR107-D1
                         Honorable Jose A. Lopez, Judge Presiding

                                         ORDER
        On December 12, 2013, we abated this cause to the trial court for an abandonment
hearing. See TEX. R. APP. P. 38.8(b)(2). A supplemental clerk’s record and a supplemental
reporter’s record of the abandonment hearing have been filed. The trial court found that
appellant is indigent and desires to pursue his appeal. The court further found that attorney
Fausto Sosa is currently representing appellant and has not abandoned the appeal.

       Accordingly, we REINSTATE this appeal on the docket of this court.

       Appellant’s brief is due 30 days from the date of this order.


                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of March, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court